                         Case 8:20-bk-02489-RCT            Doc 31      Filed 10/08/20      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                10/08/2020 09:30 AM
                                                                COURTROOM 9B
HONORABLE ROBERTA COLTON
CASE NUMBER:                                                    FILING DATE:
8:20-bk-02489-RCT                        7                        03/23/2020
Chapter 7
DEBTOR:                George Debidart
                       Carole Debidart
DEBTOR ATTY:           C Violette
TRUSTEE:               Traci Stevenson
HEARING:
Motion to Sell Property Free and
                       Clear of Liens EXPEDITED HEARING
                       REQUESTED re: 2045 FREDERICK DR,
                       VENICE, FL 34292 by Trustee (Doc #28)

ELEPHONIC AAPPEARANCES:: Traci Stevenson: Trustee

RULING: Motion to Sell Property Free and Clear of Liens EXPEDITED HEARING
REQUESTED re: 2045 FREDERICK DR, VENICE, FL 34292
by Trustee (Doc #28) - GRANTED; ORDER BY STEVENSON
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 8:20-bk-02489-RCT                     Chapter 7
